CANTY, J.
The indictment charges Marion F. Higgins with the crime of forgery. It states that on September 1, 1892, he entered into, and by the name of M. F. Higgins executed, with a certain church corporation a contract, and sets out the contract in full, by the terms of which he agreed to build a church for a certain price, which the corporation agreed to pay him. It is further stated that on December 3, 1892, with intent to defraud, he did alter, forge, and change the contract by removing therefrom the second initial letter, “F,” where it appears in his name in the body of the contract, and also where it appears in his signature to the contract, and substituting therefor in each place the letter “J.,” '“with the intent then and there to change and alter the identity of the said Marion F. Higgins, the person who signed said contract, :and make the same the contract and obligation of another person, lo wit: Martha Jane Higgins, who was then and there the wife of him, the said Marion F. Higgins, and whose name was intended by the said Marion F. Higgins to be indicated and made to appear upon said contract, at the time of said change and alteration, in the place and instead of that of said Marion F. Higgins.” The defendant demurred to the indictment on the ground that the facts stated therein do not constitute a public offense. The demurrer was overruled, and the court below certifies to this court the question or proposition, which he states was the only one raised and argued, viz. “that to change the middle letter of the name in question did not constitute any crime, as the same was not a material part of the name, and hence could not defraud any one.”
The middle name or initial is material where it appears to be material. Thus it is material when it appears that, with the exception of the middle name or initial, two persons have each the *3same name, and can only be distinguished by the middle name or initial of each. It seems to us that it appears on its face that the middle letter or initial is material when only the initial of the first name is given. In the present case the first name is not given; only its initial. The name was written “M. F. Higgins” in the body of the contract and in the signature. No one would understand “M. J. Higgins” to mean the same person. In speaking of a man it is often customary, among his friends and acquaintances, to call him by his first and last name, omitting his middle name or initial. Thus “Marion F. Higgins” might well be known as “Marion Higgins.” But there is no such well-understood custom when the first name is not given, but merely its initial. Thus “M. F. Higgins” would not be known as “M. Higgins.” When the initials alone are given, it is not customary to drop the second initial, but it is almost invariably the custom to give both initials.
This disposes of the question certified to this court. Counsel for defendant raises other questions not thus certified, but we cannot pass upon any question not certified to us by the court below. The sufficiency of this indictment is not before us, except so far as it is affected by the question thus certified and answered.
The order overruling the demurrer is affirmed.